Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  There are two consecutive “in”s in this claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 is rejected under 35 U.S.C. 101 because the claimed recitation is considered a use without setting forth any steps substantial steps in the process of using the product. This results in an improper process claim under 35 U.S.C §101. The method comprising the use of the recited formulation as an additive in a structured coating application does not recite any substantial steps such as adding the additive to the coating application.  No steps are recited by the method. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 18 recites limitations which are considered a process of using without setting forth any steps substantial steps in the process of using the product.  Therefore it is indefinite as to what is actually required to meet the claim, or in other words infringe on the claim.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how the use is actually practice.  The method comprising the use of the recited formulation as an additive in a structured coating application does not recite any substantial steps such as adding the additive to the coating application.  No steps are recited by the method.  It is unclear what is required to even perform the method of Claim 18 as it is even unclear if a structured coating formulation is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a Markush group for R which simplifies to the group consisting of (a), (b) and (c), (d).  The misplaced “and” creates indefiniteness in the claim as the Markush group is now improper. 
	Additionally, X is only defined when it comes to R1 in the claim.  X is undefined for R2 and R’NH-R” as there is no additional definition of X and no equivalent to “X as defined above” 2 and R’NH-R” and R4 is what appears to be redefined for, presumably, just R2 and R’NH-R”.  R4 = OH in the limitations for R1 is indefinite as there is no R subscript 4 in the claims.  As discussed above the entire R, R1, R2, R’NH-R” section of the claims defining these features appears out of order in some places and ill-defined in others.  Examiner recommends rewriting the entire section, perhaps making n, p, X defined at the end of the claim encompassing the appropriate n, p and X for the R, R1, R2, R’NH-R”.  For the multiple redefinitions of R4, the Examiner recommends more clarity in which R definition the particular R4 is to serve as defining.  The claims are written no in a way that the definition for an element could be sometimes preceded by the element, like X, and then simultaneously following the element for other elements, like R4.  This renders the claim indefinite in ascertaining how R, R1, R2, R’NH-R” are limited without ambiguity.
	Claims 2-19 are rejected based on their dependency to Claim 1.
	Claim 2 and 5 recite the limitation “preparable” or “obtainable”.  In the instant case, “preparable” is considered synonymous with “obtainable”.  These claims recite processes or reaction stops using the phrase “obtainable” rather than “obtained by”.  This renders these claims indefinite as to the scope required by using the phrase “obtainable” rather than “obtained by”.  The Federal Circuit has addressed this specific difference in claim wording as “ambiguous language” which is the epitome of indefiniteness.  Abbott Laboratories v. Sandoz, Inc., 566 F. 3d 1282, 1295-1296 (Fed. Cir. 2009) (en banc).
Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The closest prior art is Orikabe (U.S. 6,162,889) which teach overcoat formulations for protecting circuits (Column 1 lines 5-10) which compromise polyols, blocked polyisocyanates and fine particles of polyamide along with other component. (Vestosint, disclosed by Applicant as polyamide particles according to P1 of the claims (see as-filed specification page 20 lines 4-10).  Orikabe is silent on the use of polycarboxamide as recited and there is no indication of what will happen to the formulations of Orikabe if one is added in addition to the blocked polyisocyanates used to crosslink the compositions or as a substitute for some of the blocked polyisocyanates of the Orikabe.  Orikabe does teach that the blocked isocyanates can comprise caprolactams as the blocking agent but fails to teach the caprolactam chosen or otherwise somehow comprising a hydroxyl group so that a hydroxyamide would be part of the blocked polyisocyanate to even being arriving at P2 as recited.   As such, there is no reasonable expectation of success in arriving at a compositions suitable for Orikabe’s purposes when adding a hydroxylamide type crosslinking agent or additive to the coating compositions of Orikabe because the addition of such an agent would potentially react with the polyols and also the polyisocyanate because of the hydroxyamide functionality.  Furthermore, the addition of such an agent (P2 as recited) would have to be done with hindsight because the closest compound that could be related to the recited P2 is the caprolactam blocked polyisocyanate with no suggestion how adding more hydroxyl groups, via the required hydroamine of a compound like P2, to the composition would affect the overall characteristics desired by the final products of Orikabe.

	Rennie (U.S. 5,907,006) teaches formulation for fluidized bed dip coating of metal substrates. (See Examples)  These use a terephthalic acid dianiline matting agent (TAD). (Column 3 lines 5-25).  TAD could potentially read over P2 as claimed if motivated to have the end aromatic groups modified with alkyl hydroxyl from the list of different functionalities taught by Rennie.  (See Column 3 lines 20-25).  With respect to the claimed invention, the issue with Rennie is that there is no direct motivation to single out alkyl hydroxyl groups on the end phenyl groups along with choosing to use a polyol based coating composition.  Rennie is completely silent on such a system.  Further, Rennie does exemplified using Vestosint in a composition (Example 16) with TAD (not alkyl hydroxyl functionalized) but this composition is the only composition which uses the Vestosint polyamide particles and the coating is based on polyamide components over all.  There is simply no indication as to why Vestosint is used in this composition.  As such, to arrive at the claimed invention using Rennie, one of ordinary skill in the art would have to choose to practice the invention of Rennie using TAD which is alkyl hydroxyl modified, choose to use the Verstosint particles of one example and also choose the 
	Finally, with respect to WO2008031589 cited by the written opinion in the PCT filing of the instant application, the compositions of resulting compositions of WO2008031589 may be powders exemplified with particle diameters of 90 microns or less, but there is no indication the polyamides used in making the powder coatings are in the resulting powders with D-50 particles sizes in the range of 20 to 100 microns.  The claims recite the polyamide particles P1 must be in particulate form in the coating compositions.  While the resulting powder of WO2008031589 may be less than 90 micron in particle size, there is no indication the polyamides used in making the powder are found in the powders in particulate form as required by the claimed coating compositions.  In other words, there is no indication if one of ordinary skill in the art would find regions of polyamide in the resulting powders such that these regions had an average size of 20 to 100 microns as claimed.  The powders are made by mixing polyamide resin, which has an appreciable viscosity at 160 oC, with the other polyol and polycarboxamide components at 120 oC, well above the Tgs of the resins exemplified (the melting points are not taught), to extrude as one composition which is cooled, ground and sized by sieving.  Based on the appreciable viscosity at 40 oC above the extruder temperature, the lack of any teaching the polyamide is expected to remaining solid during the extrusion and the lack of any teaching grinding or other making particles of the polyamide resin prior to mixing with the other components in the extruder, one of ordinary skill is reasonably suggested the melt mixing logically suggested to be occurring in the extruder as discussed above melts and homogenizes the components.  As such, 
	For the same reasons above but specific to Claim 18, there appears to be no motivation or suggestion to have polyamide particles as recited by Claim 1 along with polycarboxamide as recited by Claim 1 together with or without the other coating component limitations in the use of structured coating.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Christopher M Rodd/Primary Examiner, Art Unit 1766